                                                                                                      FILED
                                                                                             2019 May-28 PM 12:38
                                                                                             U.S. DISTRICT COURT
                                                                                                 N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                          MIDDLE DIVISION

LIONEL ROUSSEL ATANGANA,                         ]
                                                 ]
       Plaintiff,                                ]
                                                 ]
v.                                               ]   Case No.: 4:18-cv-02113-ACA-SGC
                                                 ]
P.L. ZANER,                                      ]
                                                 ]
       Defendant.                                ]

                              MEMORANDUM OPINION
       The magistrate judge filed a report on April 16, 2019, recommending this

action be dismissed without prejudice for failure to state a claim upon which relief

may be granted.1 (Doc. 4). The Plaintiff filed timely objections. (Doc. 6). Having

considered said objections, the court finds as follows:

       The Plaintiff, an immigration detainee held in Alabama, brought this Bivens

action asserting Defendant P.L. Zaner prolonged his detention in retaliation for

seeking medical care. (Doc. 3 at 5). Construing this as a First Amendment

retaliation claim, the magistrate judge found the allegations failed to state a claim

upon which relief could be granted because Bivens has never been extended to

such claims. See e.g., Zigler v. Abbasi, 137 S. Ct. 1843, 1854–55, 57 (2017);


1
  Eleventh Circuit precedent permits a sua sponte dismissal under Rule 12(b)(6) of the Federal
Rules of Civil Procedure if the plaintiff is provided notice of the court’s intent to dismiss. See
Topa v. Melendez, 739 F. App’x 516, 518 (11th Cir. 2018) (citing Am. United Life Ins. Co. v.
Martinez, 480 F.3d 1043, 1057 (11th Cir. 2007)).
Reichle v. Howards, 566 U.S. 658, 663 n.4 (2012) (“We have never held that

Bivens extends to First Amendment claims.”).

      In his objections, the Plaintiff cites Bivens as his authority to sue individual

federal officers for money damages arising from violations of his constitutional

rights. (Doc. 6 at 3). But Plaintiff’s objections make clear that he seeks release

from detention, not compensation. (Id. at 3–8). Each of the Plaintiff’s objections

address his continued detention and provide reasons that attempt to justify his

release. Similarly, the Plaintiff’s assertion he is entitled to a 90-day custody

review is not relevant in a Bivens action. (See id.).

      Release from detention is not an available remedy in a Bivens action, and

this court lacks jurisdiction to provide that relief. See 8 U.S.C. § 1252(g); Abella

v. Rubino, 63 F.3d 1063, 1066 (11th Cir. 1995).         Addressing similar arguments,

the Eleventh Circuit held Bivens remedies are unavailable for constitutional

violations prolonging immigration detention. Alvarez v. U.S. Immigration &

Customs Enf’t, 818 F.3d 1194, 1208–11 (11th Cir. 2016) (“While we acknowledge

that ICE officials may act wrongly in detaining certain aliens—and may even in

some instances violate the Constitution—we cannot agree with Alvarez that

recognizing a Bivens remedy would be a prudent way to address this possibility.”).

Plaintiff’s claims, therefore, are best raised in any one of the four pending habeas




                                           2
petitions Plaintiff has filed challenging the fact or duration of his detention. (Id. at

6 n.7).

      Having carefully reviewed and considered de novo all the materials in the

record, including the report and recommendation and the objections thereto, the

magistrate judge’s report is ADOPTED and the recommendation is ACCEPTED.

(Doc. 4). The Plaintiff’s objections are OVERRULED. (Doc. 6). Therefore, this

action is due to be dismissed without prejudice for failure to state a claim upon

which relief can be granted.

      The court will enter a separate order consistent with this opinion.

      DONE and ORDERED this May 28, 2019.



                                     _________________________________
                                     ANNEMARIE CARNEY AXON
                                     UNITED STATES DISTRICT JUDGE




                                           3
